Citation Nr: 0805833	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989 and from March 1990 to April 1990.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which granted service connection for 
hemorrhoids and assigned a 0 percent evaluation effective 
March 28, 2002.  

The Board remanded the case in November 2004 so that the 
veteran could be scheduled for a travel Board hearing.  A 
hearing was held in August 2005; the hearing transcript has 
been associated with the claims file.  

The Board remanded the case to the RO for further development 
in March 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran has intermittent, external hemorrhoids with 
occasional bleeding and excessive redundant tissue, measuring 
4 centimeters by 1 centimeter, and 2 centimeters by 1 
centimeter; hemorrhoids do not result in secondary anemia or 
anal fissures.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for hemorrhoids have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 
4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to her claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  According to Vazquez-
Flores v. Peake, No. 05-0355, 2008 WL 239951 (U.S. Vet. App. 
Jan. 30, 2008), for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant of the information and evidence 
necessary to substantiate such a claim, including general 
notice of the relevant criteria necessary for entitlement to 
a higher disability under applicable Diagnostic Codes.  

In the present appeal, VA did not provide the veteran with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision, and did not provide notice in 
accordance with the decision in Vazquez-Flores v. Peake.  
Despite any inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   In 
that regard, the April 2002 letter addressed the veteran's 
original application for service connection.  In May 2002, 
the RO awarded service connection for hemorrhoids.  
Therefore, the April 2002 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
The veteran's service medical records, VA treatment records, 
a VA examination, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of her claim, and to respond to VA notices.  The 
veteran and her representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  The Board has considered whether a staged rating 
is for consideration; however, the evidence of record does 
not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The veteran's hemorrhoids have been evaluated under 
Diagnostic Code 7336. Diagnostic Code 7336 assigns a 0 
percent (non-compensable) evaluation for mild or moderate 
hemorrhoids; a 10 percent evaluation where there is evidence 
of large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences; 
and a 20 percent evaluation where there is persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (2007).

An October 2002 VA examination indicates that the veteran 
reported having hemorrhoids with bleeding and pain.  She 
reported that she was getting hemorrhoids every week or two.  
On physical examination, the sphincter looked was a bit 
decreased and was torn, with no evidence of leaks.  The 
veteran had two external hemorrhoids.  A proctoscopy was 
performed up to 15 centimeters without any evidence of masses 
in the mucosa or irregularities.  The examiner assessed the 
veteran with external hemorrhoids, grade II to III.  

VA treatment records dated from January 2003 to August 2005 
show that the veteran was seen in January 2003 with a noted 
history of severe hemorrhoids, with a recent recurrence of 
significant bleeding.  On examination, the veteran was shown 
to have a 2 centimeter hemorrhoid with no evidence of 
bleeding or thrombosis.  She was also seen for hemorrhoids in 
February 2003 with no new complaints.  It was noted that the 
veteran was first seen one month prior.  The veteran was seen 
in December 2004 with two hemorrhoids, inflamed with no 
bleeding and no fissures.  The veteran was treated with a 
stool softener, increased fiber in her diet, and topical 
medication for pain relief. 

An August 2007 VA examination indicates that the veteran has 
intermittent hemorrhoids with remissions.  The veteran was 
treated with stool softeners and warm soaks.  She had no 
history of hospitalization or surgery.  The veteran had 
occasional rectal bleeding, no rectal prolapse, no recurrent 
anal infections, and no proctitis.  Her symptoms included 
anal itching, burning, difficulty passing stool, pain, and 
swelling.  The veteran had four or more recurrences without 
thrombosis per year.  She did not have a history of 
thrombosis.  She did not have fecal incontinence or perianal 
discharge.  At the time of examination, the veteran had two 
external hemorrhoids, 4 centimeters by 1 centimeter, and 2 
centimeters by 1 centimeter.  There was no evidence of 
thrombosis, bleeding, or fissures at the time of examination.  
The veteran had excessive, redundant tissue.  There was no 
anorectal fistula or anal or rectal stricture present.  The 
veteran was assessed with external hemorrhoids with no 
significant effects on usual occupation or usual daily 
activities.  

VA treatment records dated from July 2007 to August 2007 show 
that the veteran continued to have intermittent rectal 
bleeding due to hemorrhoids.  She had an August 2007 
colonoscopy.  The endoscopy report showed moderate external 
hemorrhoids, with an otherwise normal examination. 

Medical evidence of record shows that the veteran has 
intermittent external hemorrhoids with occasional bleeding.  
She presented with hemorrhoids measuring 4 centimeters by 1 
centimeter and 2 centimeters by 1 centimeter at the time of 
the August 2007 VA examination.  She had excessive redundant 
tissue.  At the time of the October 2002 VA examination, the 
veteran had recurrences every week or two.  At the time of 
the August 2007 VA examination, she reported more than 4 
recurrences a year.  The Board finds that the veteran's 
hemorrhoids are arguably large with excessive redundant 
tissue, evidencing frequent recurrences so as to more nearly 
approximate the criteria for the next higher evaluation of 10 
percent under Diagnostic Code 7336.  See 38 C.F.R. § 4.7; 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2007).  Although the 
veteran had occasional rectal bleeding, hemorrhoids are not 
manifested by secondary anemia, or fissures to warrant a 
higher 20 percent evaluation.  Id.  

C.  Conclusion

The Board concludes that the evidence supports a 10 percent 
rating for hemorrhoids.




ORDER

A 10 percent rating, but no more, is granted for hemorrhoids 
subject to the law and regulations governing the payment of 
monetary benefits. 




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


